DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 28, 30, 31, 32, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2005/0162381; hereinafter Bell) in view of Chen et al. (US 2017/0235425; hereinafter Chen), and further in view of Hofmeister et al. (US 2006/0284852; hereinafter Hofmeister). 
Regarding claim 28:
Bell discloses a system for projecting a user interface onto a film (see Fig. 24A-B) the system comprising:
a film affixed to a transparent surface (see Fig. 25 or 26 and paragraph 225; linear polarizer, scattering polarizer and/or micro-prism film is attached to the window surface);
a first projector configured to project a user interface onto the film (see Fig. 25 or 26; projector 2510; also see paragraph 240),
an image sensor configured to receive reflections caused by light beams emitted from a second projector (see Fig. 25 and paragraph 223; the infrared camera 2530 is an image sensor that detects light reflected from infrared illuminator 2534 (e., a second projector)), wherein the image sensor comprises a processing core configured to:
determine locations associated with the reflections based on a calculated depth of the reflection and the location of the reflection within the field of the image sensor (see paragraph 58; the vision system corresponds to the image sensor; also see paragraph 164 which describes the camera has a built- in capability to detected distance information, which suggests the image sensor includes a processing core; also see paragraphs 110, 193, and 208; the camera is capable of obtaining the depth information along with the x and y information to determine the location of the intended input); and
at least one processor configured to perform operations comprising:
receiving, from the image sensor, an indication of the reflections (see paragraph 57; “a computer 110 that takes as input the image of camera 115”; also see paragraph 223),
receiving, from the processing core, a location associated with the reflections (see paragraph 123; “This interface allows the sensing of the position, outline, and potentially the
distance of objects (including human users) in front of the display”; also see paragraphs 207- 208),
determining, in response to the received indication, a change for the user interface based on the received location (see paragraph 55; “A computer system directs the projector to change the visual image in response to the interaction”), and
transmitting a command to the first projector to modify the projected user interface according to the determined change (see paragraph 59; “the images created by the effects engine are outputted to projector 120”).
Bell does not disclose the first projector including an image sensor,	
wherein the image sensor comprising a processing core configured to determine whether an intensity of the reflections received by the image sensor is greater than an intensity threshold; and
at least one processor configured to perform operation comprising:
receiving, from the processing core, a location associated with the reflection when the intensity of the reflections received by the image sensor is greater than the intensity threshold.
However, in the same field of endeavor, Chen discloses a system comprising:
a first projector configured to project a user interface onto the film, the projector including an image sensor configured to receive reflections caused by light beams emitted from a second projector (see Figs. 1 and 2; projector 110 is a first projector; light detecting apparatus 140 is an image sensor, which is inside the first projector, that detects light beams emitted from an invisible light emitter 120, which corresponds to the second projector), wherein the image sensor comprising a processing core (see paragraph 21; integrated processing unit 150) configured to:
determine locations associated with the reflections (see paragraph 42; “the light detecting apparatus 140 can detect the reflected light generated by the touch object contacting the invisible light curtain C in the touch area’); and
determine whether an intensity of the reflections received by the image sensor is greater than an intensity threshold (see paragraph 42; “the processing unit 150 can determine whether the reflected light corresponds a valid touch event by comparing a light intensity of the reflected light in the image frame captured by the light detecting apparatus 140 with the threshold value”); and
at least one processor (see paragraph 28; the processing unit 150 includes a combination of different processors) configured to perform operations comprising:
receiving, from the image sensor, an indication of the reflections (see paragraph 42; “When the reflected light spot in the image frame is determined as a valid touch event, the processing unit 150 can generate touch information corresponding to the touch object in the projected image PP or execute a corresponding interactive operation’),
receiving, from the processing core, a location associated with the reflections when the intensity of the reflections received by the image sensor is greater than the intensity threshold (see paragraph 42; “the processing unit 150 can generate coordinate information corresponding to the touch object in the projected image PP, and execute a corresponding function according to the coordinate information and the touch operation’).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Bell such that the first projector including an image sensor configured to receive reflections cause by the light beams emitted from a second projector, wherein the image sensor comprising a processing core configured to
determine whether an intensity of the reflections received by the image sensor is greater than an intensity threshold; and at least one processor configured to perform operation comprising: receiving, from the processing core, a location associated with the reflection when the intensity of the reflections received by the image sensor is greater than the intensity threshold as taught by Chen. One of ordinary skill in the art would have been motivated to do this because projector and camera system can be integrated in one apparatus for simplicity (see Chen, paragraph 25), and invalid touch (i.e., light intensity of the reflection not greater than the threshold value) can be excluded from being processed (see paragraph 42).
	Bell and Chen are silent with regards to at least one processor configured to perform operation comprising: 
	determining, based on the received indication, a period of time the reflections remains at the location; and	
determining based on a comparison of the period of time to a threshold period of time, a change for the user interface based on the location. 
	However, Hofmeister discloses a system for projection a user interface (see Fig. 4A), the system comprising: 
	at least one processor (see Fig. 4A or 4B; processor 420) configured to perform operations comprising: 
	determining, based on the received indication, a period of time the reflections remains at the location (see paragraph 58; Hofmeister determines whether user’s finger is positioned at certain location for at least a predetermined time interval); and	
determining based on a comparison of the period of time to a threshold period of time, a change for the user interface based on the location (see Figs. 9A-9B and paragraphs 59 and 64; the user interface is changed at the location where the user’s touch input exceeded the predetermined time interval).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Bell, Chen and Hofmeister. The combination would have yielded a predictable result of tracking and determining a type of gesture performed by the user, and thus be able to carry out a plurality of operations via the user interface. 
Regarding claim 30:
Bell, Chen and Hofmeister disclose all the features in claim 28. Bell further disclose the system, wherein the determined change in the user interface includes at least one of displaying a popup window or scrolling the user interface (see paragraph 240; the interactive menu and browsing through pages corresponds to popup window and scrolling the user interface).
Regarding claim 31:
Bell, Chen and Hofmeister disclose all the features in claim 28. Bell further disclose the system, wherein the image sensor comprises at least one of a charge-coupled device, a complementary metal-oxide-semiconductor, an array of photoresistors, or an array of phototransistors (see paragraphs 65, 77 or 190; the camera can be a monochrome charge-coupled device).
Regarding claim 32:
Bell, Chen and Hofmeister disclose all the features in claim 28. Bell further disclose the system, wherein the surface is a building window (see Fig. 22 or 24B).
Regarding claim 34:
Bell, Chen and Hofmeister disclose all the features in claim 28. Bell further discloses the system, wherein the projector is configured to perform rear projection on the film affixed to the surface (see Fig. 24B; the image is projected on the rear of the film that is attached to the window).
Regarding claim 35:
Bell, Chen and Hofmeister disclose all the features in claim 28. Chen further discloses the system, wherein the projector is configured to perform front projection on the film affixed to the surface (see Fig. 1; the image is projected on the front side of the film surface 200).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Bell such that the projector is configured to perform front projection on the film affixed to the surface as taught by Chen. The modification would have yielded a predictable result of presenting a display system that provide more accurate touch detection (see Chen, paragraph 12)
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Chen and Hofmeister as applied to claim 28 above, and further in view of Seo et al. (US 2019/0148672; hereinafter Seo).
Regarding claim 29:
Bell, Chen and Hofmeister disclose all the features in claim 28. However, Bell, Chen and Hofmeister do not disclose the system, wherein the image sensor configured to activate when an intensity of a reflection is above a threshold.
In the same field of endeavor, Seo discloses a system, wherein the image sensor configured to activate when an intensity of a reflection is above a threshold (see paragraph 73; “The light receiving module 580 may be activated when sensing the infrared light of a level (e.g. a predetermined level) or more”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Bell in view of Chen and Hofmeister such that the image sensor configured to activate when an intensity of a reflection is above a threshold as taught by Seo. One of ordinary skill in the art would have been motivated to do this because power consumption is reduced.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Chen and Hofmeister as applied to claim 28 above, and further in view of Dassanayake et al. (US 2014/0015637; hereinafter Dassanayake).
Regarding claim 33
Bell, Chen and Hofmeister disclose all the features in claim 28.  Bell, Chen and Hofmeister do not disclose the surface is a vehicle window.
However, in the same field of endeavor, Dassanayake discloses a system comprising a film affixed to a transparent surface, wherein the surface is a vehicle window (see Figs. 1-6 and paragraph 22).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the system of Bell in view of Chen and Hofmeister such that surface is a vehicle window as taught by Dassanayake. One of ordinary skill in the art would have been motivated to do this because a virtual vehicle entry keypad provides for a cost effective approach to integrating the vehicle entry keypad into a window of a vehicle without adversely inhibiting visibility through the window or require costly electrical connections can be realized (see Dassanayake, paragraph 5).
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/08/2022, with respect to the rejection(s) of claim(s) 28, 30-32, 34 and 35 under 35 U.S.C §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bell in view of Chen, and further in view of Hofmeister.  See details above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625